Citation Nr: 0419802	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-15 094	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for renal disability claimed to be the 
result of Department of Veterans Affairs (VA) medical and 
surgical treatment rendered in December 2000.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability other than 
renal disability claimed to be the result of VA medical and 
surgical treatment rendered in December 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from November 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision issued by the 
VA Regional Office (RO) in Muskogee, Oklahoma, which denied 
the appellant's claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 based on additional disability from multiple organ 
failure allegedly due to treatment rendered at VA medical 
facilities in December 2000.

The Board notes that the appellant initially requested a 
Board hearing in his September 2002 VA Form 9, and then in 
October 2002, specified he wanted a Board videoconference 
hearing.  Thereafter, in February 2004, the appellant 
withdrew his request for a Board hearing.  Since no 
outstanding hearing request exists, the case is now ready for 
appellate review.

(The issue of entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
other than renal disability claimed to be the result of VA 
medical and surgical treatment rendered in December 2000 is 
addressed in the REMAND portion of the decision below.)


FINDING OF FACT

The appellant sustained additional renal disability that was 
not reasonably foreseeable as a result of VA medical 
treatment in December 2000.




CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for additional renal disability due to VA 
medical treatment rendered in December 2000 have been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.358 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The provisions of 38 U.S.C.A. § 1151 allow for the award of 
compensation as if additional disability were service 
connected in cases where VA treatment led to the additional 
disability and the proximate cause of the disability was an 
event not reasonably foreseeable.  

The evidence of record reveals that, on December 18, 2000, 
the appellant presented with complaints of gross hematuria at 
a VA primary care clinic.  The clinic note indicates that the 
appellant was catheterized with a Foley catheter and 
underwent continuous irrigation that did not clear up the 
hematuria.  The appellant was admitted to the hospital; a 
Urology service note written at 1845 hours that day states 
that the Urology service was called to evaluate the patient 
when the Foley catheter fell out during transfer of the 
appellant to a bed.  Forty-five minutes later, the appellant 
was taken to the operating room for a cystoscopy and Foley 
placement.  The operating room note states that after the 
appellant arrived at the clinic, a #20 French 3-way Foley 
catheter was placed and the balloon was inflated with some 
resistance.  Gross hematuria was significantly increased 
following this placement.  The appellant was transferred to 
the floor and the Foley catheter dislodged; it fell out with 
the balloon deflated.  In the operating room, the cystoscope 
showed a large amount of clot in the bulbar area of the 
urethra, as well as a large posterior bulbar disruption.  The 
bladder had a raging cystitis.  There was great evidence of 
bladder outlet obstruction.  A December 19, 2000 
genitourinary (GU) service note states that the appellant was 
septic after urethral injury/manipulation.  A Medical 
intensive care unit (ICU) note dated that day states that the 
appellant had septicemia post-ureteral injury; that he had 
disseminated intravascular coagulopathy (DIC) and 
coagulopathy secondary to sepsis; and that he had acute renal 
failure and probably acute tubular necrosis secondary to 
hypotension.  Thereafter the appellant embarked on a downhill 
course that included adult respiratory distress syndrome, 
thoracentesis for left pleural effusion, dialysis, 
development of herpes zoster ulcers on the face, atrial 
fibrillation with recurrent ventricular rate, cardiac 
tamponade, a tracheostomy, shock liver and mental status 
changes.

The February 2001 VA hospital discharge summary states that 
the discharge diagnoses included urethral disruption with 
multiple organ failure resulting in sepsis and requiring a 
long hospital Medical ICU stay.  The appellant complained of 
nocturia with secondary sleep disturbance.  He said that he 
would occasionally have a fluttering sensation in his chest 
and that he would become short of breath with only minor 
activity.  The appellant was noted to be deconditioned, with 
a hemoglobin value of less than 10, and in need of a 
significant amount of rehabilitation.

The appellant underwent a VA medical examination in March 
2002; the examiner reviewed the appellant's claims file.  The 
examiner noted that the appellant was unable to run on a 
treadmill.  The appellant reported current symptoms of 
nocturia, along with sleep disturbance secondary to the 
nocturia.  The examiner noted that the appellant had 
developed atrial fibrillation and pericardial effusion 
secondary to the sepsis.  He reported that he currently 
experienced occasional symptoms of a fluttering sensation in 
his heart and said that he becomes short of breath with any 
minor activity, including activities of daily living.  On 
physical examination, the appellant's gait and balance were 
unstable.  The examiner rendered a diagnosis of status post 
sepsis due to urethral puncture and cystoscope procedure with 
residual of impaired renal function.  The examiner opined 
that there was permanent impaired renal functioning that 
occurred due to the sepsis that was caused by puncture of the 
urethra and/or cystoscope.  

In May 2002, a VA doctor reviewed the appellant's VA medical 
file.  The doctor stated that the appellant developed 
urosepsis as a result of a severe urinary tract infection 
(UTI) with urethral disruption.  The doctor also opined that 
there was no evidence in the records of negligence.

In this case, the evidence of record reflects that the 
appellant underwent a Foley catheterization in a VA facility 
in December 2000.  A urethral perforation or disruption 
occurred during the December 2000 placement of the Foley 
catheter.  Because of the urethral disruption, the appellant 
was hospitalized the same day in December 2000 for surgery 
for a cystoscopy and a Foley catheter placement.  

The only medical opinion of record on the question of whether 
the urethral injury that resulted in the urosepsis and 
various other related complications was caused by negligence 
is the May 2002 medical opinion.  The Board notes that the 
doctor did not provide any explanation for that conclusion.

On the question of whether the urethral injury the appellant 
suffered in December 2000 was "an event not reasonably 
foreseeable" as contemplated by the proximate cause 
requirement of 38 U.S.C.A. § 1151, the December 18, 2000 VA 
operating room report indicated that cystoscope showed a 
"large posterior bulbar disruption" and that the primary 
care physician had placed a Foley catheter and inflated the 
balloon with some resistance whereupon the gross hematuria 
was significantly increased.  The surgeon also noted that the 
Foley catheter had fallen out with the balloon deflated when 
the appellant was transferred to the inpatient floor.  While 
some untoward consequence due to placement of a Foley 
catheter is possibly foreseeable, the Board finds that the 
urethral disruption, the increased bleeding after the 
catheter balloon was inflated against resistance, the falling 
out of the catheter with the balloon deflated, and the 
indication that the veteran had indeed experienced "injury" 
as a result of the attempt at catheterization reflects a 
chain of events not normally expected with such a commonplace 
procedure as the placement of a Foley catheter.  For these 
reasons, the Board finds that the evidence for and against 
the appellant's claim is in relative equipoise on the 
question of whether the urethral disruption inflicted in 
December 2000 was "an event not reasonably foreseeable" as 
contemplated by 38 U.S.C.A. § 1151.

In view of the foregoing, and with the resolution of 
reasonable doubt in the appellant's favor, the Board finds 
that the appellant's current additional permanent renal 
disability was proximately caused by an event not reasonably 
foreseeable, namely a large posterior bulbar urethral 
disruption at the time of VA placement of a Foley catheter in 
December 2000.  With the resolution of reasonable doubt in 
the veteran's favor, the Board finds that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional renal disability have been met.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional renal disability due to VA treatment rendered in 
December 2000 is granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

The medical evidence of record indicates that the appellant 
had suffered from a number of medical problems prior to the 
December 2000 VA treatment in question.  The appellant's 
February 2001 VA hospital discharge summary indicates that 
when the appellant was admitted in December 2000 he carried 
diagnoses that included Parkinson's disease, diverticulitis, 
benign prostatic hypertrophy and peptic ulcer disease.  At 
the time of his discharge, there were laboratory findings 
indicating anemia and the appellant was noted to be 
deconditioned.  A July 2001 VA outpatient treatment note 
indicated that the appellant had reported leg pain, an 
unsteady gait and frequent falls.  A VA outpatient treatment 
note dated in October 2001 indicated that the appellant was 
on albuterol and a nutritional supplement.  

The Board notes that the appellant underwent a VA medical 
examination in May 2002, and the examiner concluded that the 
appellant's heart, lungs and liver were functioning without 
permanent residual impairment from the December 2000 sepsis.  
However, the evidence of record does not contain the results 
of the clinical laboratory testing, the abdominal x-ray, the 
echocardiogram or the EKG ordered by the examiner.  
Furthermore, the examiner did not address the questions of 
anemia or a worsening of the appellant's pre-December 2000 
medical conditions such as Parkinson's disease.

As there is no medical opinion of record addressing these 
questions, a remand is needed for a VA compensation 
examination and medical opinion.  As several VA procedures 
have been referenced, and because preexisting symptomatology 
needs to be considered in determining whether additional 
disability exists, any opinion should be based on a thorough 
and accurate history, including an accurate chronology of 
symptoms and procedures.  Thus, the issue of the existence of 
additional disability other than renal disability resulting 
from all of the sepsis-associated complications is being 
remanded to the RO in order to assist the veteran with his 
claim by providing a VA examination with medical opinion.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. §§ 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
yet needed to substantiate his claim and 
of what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

2.  All pertinent private and VA 
inpatient and outpatient records relating 
to treatment of the appellant from 
October 2001 onward should be identified 
and obtained, to the extent not already 
in evidence.  In particular, all clinical 
laboratory testing results, diagnostic 
procedure results and imaging reports 
from the May 2002 VA medical examination 
should be associated with the claims 
file.  To the extent there is an attempt 
to obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of the negative results.  
They should be given opportunity to 
obtain the records.

3.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for examinations 
by a specialist in internal medicine and 
a neurologist.  The claims file must be 
made available to the examiners for 
review in connection with the 
examination.  The RO should ask the 
examiners to review the entire record and 
provide a written opinion as to whether 
the appellant developed additional 
disability (beyond the renal disability) 
as a result of the complications from the 
sepsis of December 2000, and if so, what 
is the proper diagnostic classification 
and severity of such additional 
disability.  The examiners should provide 
a complete rationale for all conclusions 
reached.  

The examiners should review the claims 
file and this remand, examine the 
appellant and provide findings that 
encompass all residual impairments (other 
than renal impairment) that are the 
sequelae of the December 2000 sepsis and 
associated complications.  All findings 
should be set forth in detail.  

Based on a review of the claims file and 
the examination findings (or claims file 
review alone if the examination is not 
accomplished), the examiners should 
furnish opinions concerning the 
following:

(a)  Was any disorder evident prior to 
December 2000 chronically worsened as a 
result of the sepsis or its associated 
complications?

(b)  Did the appellant develop any 
additional identifiable disabilities 
(other than renal impairment) related to 
the hospitalization that began in 
December 2000?  Does the appellant have 
debilitation or additional neurologic, 
hematologic, gastrointestinal, pulmonary, 
hepatic or cardiac disability as sequelae 
of the sepsis and its associated 
complications?

(c)  If so, the examiner(s) should 
identify the specific additional 
disability or disabilities that are 
related to the hospitalization for 
sepsis.

(d)  If the examiner(s) do find 
additional disability, they should 
provide an opinion as to the degree of 
medical probability that such additional 
disability is causally related to the 
sepsis and its associated complications, 
as opposed to the natural progress of any 
underlying disorder.  Further, the 
examiner(s) must comment specifically on 
the degree of medical probability that, 
if any additional disability is present, 
it would have resulted regardless of the 
sepsis or any of the associated 
complications.

4.  Upon receipt of the VA examination 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner(s) for 
corrections or additions.

5.  After all appropriate development has 
been accomplished, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claim.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



